Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 25th, 2022, have been fully considered but they are not persuasive.
Applicant’s argument that Hideo teaches away from the claimed fineness range is ultimately unpersuasive. While the Examiner agrees that Hideo requires a ratio lb/Is of 2.0 or more, in the same paragraph of Hideo cited by Applicant, Hideo states “it is possible to arbitrarily select an optimum combination of fineness and density”. Applicant’s argument hinges on the ratio lb/Is directly corresponding to a specific fineness. However, it is apparent that the ratio lb/Is depends on a combination of fineness and density. Applicant’s cited paragraph admits that a teaching of lb/Is is not a teaching of specific fineness ranges. A person of ordinary skill could operate in Applicant’s claimed fineness range while also satisfying the ratio lb/Is being 2.0 or more via an adjustment of density.
Applicant argues that Hideo recognizes that shapes other than circular are irregular, and therefore the formulae or ratio Ib/Is would be applicable to shapes other than circular. Applicant’s argument is not found persuasive as the Examiner did not argue that the ratio Ib/Is was not applicable to shapes other than circular. Rather, the Examiner argued that the Ib/Is ratio could be met by shapes other than circular which have a fineness as required by Hideo, but also has the fiber size of the claims. The present claims require a “fiber size”. This fiber size is not the same as a fineness. A shape other than circular (such as ovular) has multiple fiber sizes, depending on the axis being measured. However, such a fiber has one fineness characterizing an average diameter. The Examiner was setting forth that Hideo entertains non-circular structures which are within the scope of the claim, yet also have a fineness 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783